Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 1/6/2021, with a priority to JP 2020-005402 filed 01/16/2020.
Claim(s) 1-10 are pending for examination. Claim(s) 1, 10 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams; Jason James US Pub. No. 2017/0220859 (Grams) in view of Gelosi; Patrizio US Pub. No. 2019/0114479 (Gelosi).

Claim 1: 
	Grams teaches: 
An information processing apparatus comprising:
an image reading device that reads an image of a source document [¶ 0001-05, 24] (receive image or written text); and
a control device including a processor, and configured to act, when the processor executes a control program, as:
a text converter that converts a source image acquired by the image reading device through reading of the source document, into text data;
a divider that divides the text data converted by the text converter into a plurality of text groups, using a predetermined criterion [¶ 0025-26] (divide text into bounding boxes, depending on if there is a bullet, a bullet is “a predetermined criterion”);
… 

	Grams fails to teach, but Gelosi teaches: 
an extractor that extracts, from the plurality of text groups divided by the divider, a key text group containing a specific word identified by a predetermined rule, among words contained in the text data constituting the plurality of text groups [¶ 0099-100, 314, 350-351, 365] (keyword list and table, identify elements based on keywords); and
a text processor that creates processed text data by placing the key text group at a head position, and placing remaining text groups other than the key text group in the plurality of text groups, at a position subsequent to the key text group [¶ 0105-116, 172, 176-177, 291] (heading for sections are identified and are arranged into a hierarchy of section and subsections) [¶ 0007-16] (section, subsection).



	The motivation for this combination would have been “improved document navigability” and “improved performance” [Gelosi: ¶ 0005, 249, 383].
	
Claim(s) 10: 
Claim(s) 10 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “information processing apparatus” claim, Claim 10 is a “image forming apparatus” claim, but the steps or elements of each claim are essentially the same. 

Claim 2: 
	Gelosi teaches: 
The information processing apparatus according to claim 1, wherein the extractor further extracts, from the remaining text groups, a new key text group containing a new specific word identified by the rule among words contained in the text data constituting the remaining text groups [¶ 0099-100, 314, 350-351, 365] (keyword list and table, identify elements based on keywords), and
the text processor creates the processed text data, by placing the new key text group at a position subsequent to the key text group extracted earlier [¶ 0105-116, 172, , and
placing text groups other than the new key text group in the remaining text groups, at a position subsequent to the new key text group, as a new remaining text groups [¶ 0065-66, 79-81, 94-105] (section hierarchy with keywords for section and subsection, a subsection is a “position subsequent” and each subsection is a “new remaining text group”).

Claim 3: 
	Gelosi teaches: 
The information processing apparatus according to claim 2, wherein, each time the new remaining text groups are created, the extractor extracts the new key text group, and the text processor creates the processed text data [¶ 0099-100, 314, 350-351, 365] (keyword list and table, identify elements based on keywords) [¶ 0065-66, 79-81, 94-105] (section hierarchy with keywords for section and subsection, a subsection is a “position subsequent” and each subsection is a “new remaining text group”).

Claim 4: 
	Gelosi teaches: 
The information processing apparatus according to claim 1, wherein the divider adopts a criterion, as the predetermined criterion, including regarding a section from a text written in a specific font, to a text immediately before another text written in the specific font that appears next, as one text group.
(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams; Jason James US Pub. No. 2017/0220859 (Grams) in view of Gelosi; Patrizio US Pub. No. 2019/0114479 (Gelosi) in view of Ilić; Andreja et al. US Pub. No. 202/00184013 (Ilić).
Claim 5: 
	Grams, Gelosi teach all the elements shown above. 
Grams, Gelosi fail to teach, but Ilić teaches:
The information processing apparatus according to claim 4, wherein, as an operation according to the predetermined criterion, the divider keeps from regarding as one text group, despite another text of the specific font having appeared following the preceding text of the specific font, provided that a predetermined numbering is given to the another text of the specific font that has appeared, until still another text of the specific font without the numbering appears [¶ 0046-54, 74-80] (font comparison, compare previous, compare next, size, indentation, formatting including bold, italic, underline, uppercase).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying lists in Grams and the method of identifying data structures in Gelosi and the method of heading detection in Ilić, with a reasonable expectation of success. 
	The motivation for this combination would have been to “accurately identify the structural elements of the base document” [Ilić: ¶ 0001-03].


Claim 6: 
	Ilić teaches: 
The information processing apparatus according to claim 1, wherein the extractor adopts the rule including designating a word that appears first, or appears most frequently, among the words contained in the text data, as the specific word [¶ 0032, 71-72] (term frequency-inverse document frequency of the paragraph would include frequency for each word).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams; Jason James US Pub. No. 2017/0220859 (Grams) in view of Gelosi; Patrizio US Pub. No. 2019/0114479 (Gelosi) in view of Kraley; Michael US Pub. No. 2018/0039907 (Kraley).
Claim 7: 
	Grams, Gelosi teach all the elements shown above. 
Grams, Gelosi fail to teach, but Kraley teaches:
The information processing apparatus according to claim 1, further comprising:
a display device; and
a touch panel provided on the display device, and through which an instruction of a user is inputted, according to a touch of the user on a screen of the display device, wherein the control device further acts as a controller that causes the display device to display the processed text data [¶ 0032] (touch sensitive surface to receive information and input), and
the text processor converts a text group designated by an instruction inputted through the touch panel, while the processed text data is displayed on the display device by the controller, into a predetermined font [¶ 0009, 12, 13, 18, 24-27, 37-38, 42-43, 47] (visual appearance of a given document part can be defined by one or more feature-value pairs which associate a particular value with a particular formatting feature, value pairs include font=Arial) [¶ 0046, Fig. 5] (interface to review document, accept or modify categorization).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying lists in Grams and the method of identifying data structures in Gelosi and the method of structure extraction in Kraley, with a reasonable expectation of success. 
	The motivation for this combination would have been to make it “easier to navigate and understand a document” [Kraley: ¶ 0002].

Claim 8: 
	Kraley teaches:
The information processing apparatus according to claim 7, wherein the text processor moves the text group designated by the instruction inputted through the touch panel, while the processed text data is displayed on the display device by the controller, to a position designated by the instruction [¶ 0046, Fig. 5] (interface to review document, accept or modify categorization).

(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams; Jason James US Pub. No. 2017/0220859 (Grams) in view of Gelosi; Patrizio US Pub. No. 2019/0114479 (Gelosi) in view of Kraley; Michael US Pub. No. 2018/0039907 (Kraley) in view of Ric; Fabien et al. US Pub. No. 2018/0114059 (Ric).
Claim 9: 
	Grams, Gelosi, Kraley teach all the elements shown above. 
Grams, Gelosi, Kraley fail to teach, but Ric teaches:
The information processing apparatus according to claim 8, wherein the text processor converts the moved text data into a predetermined font, according to a position to which the text data has been moved [¶ 0264-268] (The local font sizes may be scaled by one or more pre-defined, and/or UI settable, scaling factors based on category, or hierarchy level).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying lists in Grams and the method of identifying data structures in Gelosi and the method of structure extraction in Kraley with the method of managing digital ink in Ric, with a reasonable expectation of success. 
	The motivation for this combination would have been to “improvement to the look of typeset converted handwritten structured ink” [Ric: ¶ 0274].

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Ahn; Hee-bum et al. US 20150073779 teaches:  receiving a handwriting input from a user, recognizing the received handwriting input and converting the recognized handwriting input into text information, recognizing a paragraph form of the received handwriting input, and applying the recognized paragraph form to the converted text information. 
Gupta; Mohit et al. US 20210110153 teaches: classified headings are utilized to generate a sectioned version of the digital document (“sectioned document”) that is divided into different sections based on the headings. 
Predovic; Goran et al. US 20090304283 teaches: input may be provided to identify misrecognized strokes and a correct terminal production, or symbol corresponding to the misrecognized strokes. 
Chen, Tongxian et al. US 20050063591 teaches: [Fig. 13] detect a list such as a bulleted or numbered list of items in ink input, a group of lines may first be selected as a candidate list. Indentation level clustering and bullet detection may then be performed to determine the structure of the list. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov